Citation Nr: 1343444	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-00 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of status post right knee arthroplasty. 
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2010, the Veteran had a hearing before an Acting Veterans Law Judge.  In a November 2013 letter, the Board notified him that the Acting Judge had since left the Board and offered him the opportunity for another hearing.  He declined.  The transcript from his 2010 hearing is of record and has been considered by the undersigned. 

In June 2011, the Board remanded the claim for further development, to include scheduling the Veteran for an examination of his knee and obtaining a medical opinion as to the cause of the Veteran's claimed residuals of status post right knee arthroplasty.  In this regard, the Veteran underwent a VA examination in September 2011, and the Board is therefore satisfied that there has been substantial compliance with the remand directives; appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's residuals of status post right knee arthroplasty were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination;  nor were the Veteran's residuals of status post right knee arthroplasty the result of an event not reasonably foreseeable in VA's furnishing his medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of status post right knee arthroplasty have not been met.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by a March 2006 letter to the Veteran.  

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the evidence of record includes the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, statements in support of the claim by the Veteran and his representative, other lay statements, and several VA examinations.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  

In a July 2013 statement, the representative argued that the Veteran's September 2011 examination was inadequate because the examiner referenced the Veteran being "aided by nurses."  The representative explained that "no where in any statement does the veteran state he was guided by nurses in fact he has been saying the whole time that no nurse was present at the time of the incident."  

First, a review of the examination report shows that in the narrative provided by the Veteran the examiner noted, "Veteran tried to transfer to the wheelchair by himself."  Therefore, the examiner was aware of the Veteran's contention that a nurse was not in the room when the incident occurred.  However, the evidence also includes a July 2006 statement in which the Veteran wrote, "Nurses came in at 9:30 a.m. (24 hours after surgery) to load me into a wheelchair and send me downstairs for physical therapy.  In the process of being put into the wheelchair the nurse dropped me onto the floor."  Moreover, at the August 2010 Board hearing, the representative testified, "And when the nurses and the aids attempted to transfer him from his bed to his wheelchair, they should have fully supported him throughout the entire, or the duration, of that transfer."  

Thus, there is evidence in the record suggesting a nurse was present at the time of the incident, provided by both the Veteran and the representative.  Based on this evidence, through the June 2011 Board remand, the examiner was explicitly asked to address "whether a sudden drop into the Veteran's wheelchair (as described by the treatment records) would constitute . . . carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of VA; or . . . an event not reasonably foreseeable."  The Board finds that the examiner provided this opinion with a supportive rationale, predicating his opinion on a review of the claims folder, medical records, and the Veteran's reported symptoms and treatment history.  As such, the Board finds that VA's duty to assist with respect o obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159. 

As noted above, the Veteran had a hearing before the Board in 2010.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2010 Board hearing, the Acting Veterans Law Judge specifically addressed the criteria for compensation under section 1151 by asking the Veteran questions about the alleged incident, treatment he had received, and whether anyone had given him a medical opinion that VA's actions in this case were negligent, careless, etc.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Based upon the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compensation Under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  

38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The first step of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  To make this determination, we compare the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, etc. upon which the claim is based to the Veteran's condition after such care.  Each involved body part or system is considered separately.  38 C.F.R. § 3.361(b). 

If it is determined that the Veteran has an additional disability resulting from VA care, the second step is to establish the cause of the additional disability; in other words, to determine whether the VA actions actually caused the additional disability.  To establish causation, the evidence must show that the VA care actually resulted in the additional disability.  Merely showing that the Veteran received care and that he has an additional disability does not establish cause.  Furthermore, medical care cannot cause the continuance or natural progress of a disease or injury for which the care was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).  The proximate cause of disability is defined for these purposes as the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).
However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151.  Rather, the third step in the analysis requires that the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

In this case, the Veteran contends that he sustained an additional disability as a result of a fall he incurred while recovering from his right knee arthroplasty in March 2005 at the Bay Pines VA Medical Center (VAMC), which he alleges has resulted in continuous back pain, knee pain, and difficulty with ambulation.  Specifically, the Veteran stated that the day after his surgery, he was getting into a wheelchair to go to physical therapy.  As discussed in more detail below, his accounts vary as to whether he was attempting to transfer to the wheelchair himself or whether nurses were assisting him.  At that time, he fell and heard two loud snaps.  As discussed in more detail below, his accounts vary as to whether this "fall" was an actual fall to the floor or a "near" fall - that is, a hard landing - into the wheelchair.  Although he still went to physical therapy, he was unable to participate.  He returned to his room, where pain persisted.  The Veteran eventually returned for physical therapy, and was allegedly told by the physical therapist, Bob, that his knee cap was not straight.  He was also treated for heart problems during his hospitalization.  After discharge, the Veteran continued physical therapy, but pain in his knee persisted, and in May 2005, he underwent a repair of the quadriceps tendon.  

A review of the record shows that in February 2005, the Veteran reported progressively worsening knee symptoms, with complaints of pain, difficulty ambulating, difficulty with stairs, crepitus, instability, and stiffness.  Due to these symptoms, a total right knee arthroplasty was recommended by "Dr. V.B." Dr. V.B. explained the surgery to the Veteran, provided a booklet on knee surgery, and advised him on the possibility of "failure of the components and instrument breakage among other things."  Prior to the operation, the Veteran was also counseled by the anesthesiologist. 

On March 23, 2005, the Veteran underwent the right total knee arthroplasty, performed by Dr. V.B.  A nursing progress note from March 24, 2005 documents that an incident occurred involving the Veteran's transfer into a wheelchair.  Specifically, the treatment note, signed by "P.J., RN" states, "While pt. was getting up into wheelchair, he had good leg extended and full body weight on that leg, he suddenly dropped into the chair.  He said he felt a few cracks in his operative leg.  He then told this note [sic] that his good was as bad as his operative leg before surgery."  The March 24, 2005 treatment note from the functional assessment consult, signed by "Robert W." indicates the Veteran reported a "near fall" when getting into his wheelchair and increased flexion of the right knee.  According to the treatment record, the Veteran also reported feeling light headed and dizzy while sitting in the wheelchair, and he requested to return to the ward.  

The Veteran was eventually discharged in April 2005, as reflected in the following discharge summary: "[The Veteran] had a slow progress functionally post operatively due to complain [sic] of right knee pain and lightheadedness.  He was initially evaluated on 3/29/05 for inpatient rehabilitation, however, had to be Transferred to SICU for nonradiating chest pain associated with mild sob and some lightheadedness.  He was found to have rapid ventricular response and received an IV dose of cardizem and HR has been stable since then at 90's and 100's. . . . He was transferred back to 3C on 3/31/05 and physical therapy was resumed."  
The Veteran has provided a different depiction of the claimed fall on March 24, 2005.  First, there is an inconsistency with regard to whether the Veteran fell onto the floor or whether he dropped into the wheelchair.  Specifically, in his July 2006 statement, the Veteran indicated he did not drop into the wheelchair, as described in the nurse progress notes, but that he actually fell onto the floor.  At the August 2010 Board hearing, the Veteran clarified that he fell to the floor, stating, "I almost sure I was on the floor.  I'm not going to swear, but there was four witnesses in that room that were all watching. . . . But to my - - I was on the floor and had to be picked up and put into the chair."  

Next, there is an inconsistency regarding whether the Veteran was aided into the wheelchair by nurses or whether he tried to get into the wheelchair by himself.  In his September 2011 examination and a July 2013 statement, the Veteran stated that nurses were not in the room when the claimed fall occurred because he attempted to get into the wheelchair by himself when they did not respond to his call for assistance.  Yet, in his initial statement from July 2006, which was more contemporaneous to the claimed fall in 2005, the Veteran clearly indicated that he was aided into the wheelchair by nurses: "In the process of being put into the wheelchair the nurse dropped me. . . ."  Moreover, the Veteran's representative affirmatively argued in the Board hearing that the nurses "should have fully supported [the Veteran] throughout the entire, or the duration, of that transfer." 

After the claimed fall, in May 2005, the Veteran received treatment for a tear of the right quadriceps.  Records note another surgery was needed because the Veteran continued to demonstrate difficulty in extension.  The tear was repaired on May 25, 2005.  Post-operatively, the Veteran was described as "doing well," and he continued rehabilitative exercises at home.

In July 2006, the Veteran was afforded a VA joint examination at the Tampa VAMC.  The examiner opined that it was at least as likely as not that the Veteran's near fall after the total knee arthroplasty caused the torn ligament and it was also at least as likely as not that the torn ligament caused another disability.  In stating his rationale, the examiner indicated that he was "going mainly by history" and the claims file was not reviewed.  Here, because the examiner's conclusion is based on inaccurate history, as described above in terms of the discrepancies between the Veteran's description of the fall and the description detailed in medical records, the probative value of the July 2006 opinion has been lowered.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Moreover, the examiner did not provide an opinion as to the required third element of a claim under 38 U.S.C.A. § 1151, that is whether the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

In December 2006,  the Veteran was provided another VA joint examination at Tampa VAMC.  At that time, the examiner diagnosed tendonitis of the right knee.  However, he was unable to provide an opinion as to whether the condition was at least as likely as not related to the claimed fall without resorting to mere speculation.  Without a clear indication as to why the examiner could not render an opinion without resorting to mere speculation, the December 2006 opinion offers little probative value.

In March 2010, another VA opinion was requested from Tampa VAMC.  The examiner reviewed the Veteran's claims file, to include VA treatment records, as well as medical literature and research.  The examiner noted that review of the records showed he had been identified as an increased risk for fall and all fall precautions/managements were appropriately implied by nursing service as shown by notations that to keep the call bell and urinal within reach, assist him with transfers, and keep on non-skid socks.   The examiner concluded that the Veteran suffered additional knee disabilities (the right partial tear quadriceps tendon and patella subluxation) due to the "complications from his near fall incident" on March 24, 2005.  The examiner also indicated that "fall risk is a reasonably foreseeable event of that type of procedure, treatment which was quickly identified and fall precautions/management were appropriately implied post operative as clearly documented by nursing service.  His additional right knee disabilities post right TKA do not indicate any departure from accepted levels of medical care or the performance of professional duties expected of a reasonable health care provider."  Thus, the examiner provided an  opinion as to whether a fall was foreseeable, but he did not explicitly render an opinion regarding whether a fall is foreseeable when the patient is being aided by nurses, so further clarification was sought.

Therefore, the Veteran was examined again in September 2011 at Tampa VAMC.  At that time, the Veteran's claims file was reviewed, and the Veteran provided a detailed account of the events that occurred on March 24, 2005.  The Veteran indicated that he attempted to get into the wheelchair by himself and that he was not sure if nurses were in the room when he attempted to get out of the bed.  He indicated he fell onto the floor, again describing two snaps in his knee.  

After physician examination and testing, the examiner concluded that the Veteran "suffered partial tear of right quadriceps tendon and patellar subluxation due to the complications from his near fall incident on March-24-2005 after his total knee arthroplasty (R)."  However, the examiner also indicated that fall risk is a reasonably foreseeable event of such a procedure and that a fall to the floor while being aided by nurses or a sudden drop into the wheelchair is less likely than not negligence, lack of proper skill,  and error in judgment or similar instance on the part of VA in furnishing the Veteran's hospital care.  

The evidence of record also includes the Veteran's Social Security Administration (SSA) records, showing the Veteran's primary diagnoses of affective disorders and personality disorders, and secondary diagnosis of hypertensive vascular disease with atrial fibrillation.  However, these records pre-date the Veteran's total right knee arthroplasty.  

Lay statements have also been submitted in support of the Veteran's claim.  These statements, from January 2010, discuss the Veteran's symptoms, to include pain and difficulty walking.  Therefore, while these statements provide evidence of the Veteran's current knee symptomatology, they are not competent evidence in terms of determining what caused the Veteran's knee problems.


It is clear there was an incident on March 24, 2005, but the exact nature of it is extremely unclear.  Even affording the Veteran every possible consideration, his statements have varied widely as to the details.  He stated to the VA examiner in 2011 that he fell to the floor and had to be picked up and placed into the wheelchair.  At other times, he describes a NEAR fall and reports more of a hard landing into the wheelchair, as opposed to a fall to the floor.  At his hearing, he clearly admitted that he could not swear to it, but he was "almost sure" he fell to the floor.  Even the Veteran's testimony five years later shows he was unable to recollect exactly what happened.  He is also unable to consistently describe whether there was any assistance by VA personnel when this fall occurred.  At times, he reports there were no nurses in the room and he attempted to transfer to the wheelchair on his own.  At other times, for example, in his July 2006 typed statement, he states that the nurses were helping him into the wheelchair when the incident occurred.  When he filed his claim in February 2006, he stated he was being assisted into the wheelchair by two hospital workers. 

The Board concludes, based on the inconsistencies in the Veteran's reports, that his initial, more contemporaneous statements, as reflected in the treatment records and in his claim early in 2006, are more persuasive than the statements he made later in time.  The more contemporaneous notes reflect a "near" fall into a wheelchair while being assisted by nurses. 

A review of the evidence shows that entitlement to benefits under the provision of 38 U.S.C.A. § 1151 for residuals of status post right knee arthroplasty is not warranted.  In short, while the evidence shows that the Veteran incurred an additional disability resulting from VA care and that VA actions caused the additional disability, the evidence does not show that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable. 

Here, as explained above, the September 2011 VA opinion was predicated on a full reading of the claims file, including the Veteran's VA treatment records, physical examination of the Veteran; it is therefore the most probative of the opinions rendered in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The September 2011 examiner indicated that fall risk is a reasonably foreseeable event of the Veteran's total right knee arthroplasty and that a fall to the floor while being aided by nurses or a sudden drop into the wheelchair is less likely than not negligence, lack of proper skill, or error in judgment or similar instance on the part of VA in furnishing the Veteran's hospital care.  Therefore, regardless of whether the Board considers a fall to the floor or a fall into the wheelchair, this did not amount to negligence or carelessness. 

The Board acknowledges that the Veteran has repeatedly asserted that he suffers from additional knee problems as a result of VA negligently or carelessly furnishing medical care.  In this regard, the Board further recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009).  However, the Veteran is a layperson and is not shown to have the requisite medical expertise to render a competent medical opinion regarding whether the medical care provided to him was negligent, careless, etc., as the surgery performed required extensive medical knowledge, training, expertise, and experience, and diagnosing and opining on the etiology of diseases of the joints requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Based on the foregoing, the Board finds that the Veteran's residuals of status post right knee arthroplasty was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.  As the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of status post right knee arthroplasty, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


